DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-3, 7 and 9-13 in the reply filed on 1/15/21 is acknowledged.  It is noted that claims 12-13 were canceled in the amendment dated 5/12/20.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 7 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hubbell (3,512,607).
	With respect to Claim 1, Hubbell teaches a muffler (Figure 1, #1) for receiving (via bushing #29) exhaust gas from a combustion engine (Col. 1, Lines 12-18), the muffler comprising: a shell (#2/5/7 - depicted as #2 in drawings, but referred to as #3 in Specification - Col. 1, Line 39); an inlet pipe (29/33) extending through the shell (2/5/7) and including an outlet (downstream end adjacent flange #35) positioned within the shell (2/5/7); a first outlet pipe (43/51) in fluid communication with the inlet pipe (29/33) and at least partially disposed within the shell (2/5/7); at least one baffle (11/13/15/17) disposed within the shell (2/5/7) and cooperating with the shell (2/5/7) to define a plurality of chambers (19/21/23/25/27) within the shell (2/5/7), wherein the chambers (19/21/23/25/27) are separated from each other by the at least one baffle (11/13/15/17); and an internal communication pipe (61) disposed entirely within the shell (2/5/7) and in fluid communication with the inlet pipe (29/33), the internal communication pipe (61) includes an inlet opening (upstream opening adjacent flange #73), a first outlet opening (downstream end opening adjacent flange #75), and a second outlet opening (69/71 – located at junction of communication pipe sections #63 and 65, see Figure 3), the outlet (downstream end adjacent flange #35) of the inlet pipe (29/33) being opposed to the inlet opening (upstream opening adjacent flange #73) of the internal communication pipe (61), wherein the first outlet opening (downstream end opening of pipe #61 adjacent flange #75) is open to and in direct fluid communication with one of the chambers (27), and wherein the second outlet opening (69/71 – located at junction of communication pipe sections #63 and 65, see Figure 3) is open to and in direct fluid communication with another one of the chambers (25), wherein the one of the chambers (27) in direct fluid communication with the first outlet opening (downstream end opening of pipe #61 adjacent flange #75) of the internal communication pipe (61) is a first dead chamber, wherein the one of the 2chambers (25) in direct fluid communication with the second outlet opening (69/71 – located at junction of communication pipe sections #63 and 65, see Figure 3) of the internal communication pipe (61) is a second dead chamber (Col 2, Lines 12-34).  
	With respect to Claim 2, Hubbell teaches wherein (upstream opening adjacent flange #73) is formed in a first end (upstream end, adjacent flange #73) of the internal communication pipe (61), wherein the first outlet opening (downstream end opening of pipe #61 adjacent flange #75) is formed in a second end (downstream end, adjacent flange #75) of the internal communication pipe (61), and wherein the second outlet opening (69/71 – located at junction of communication pipe sections #63 and 65, see Figure 3) is disposed between the first and second ends (clearly seen).  
	With respect to Claim 7, Hubbell teaches wherein the internal communication pipe (61) extends through at least two of the baffles (15/17) and extends at least partially through at least three of the chambers (23/25/27).
	With respect to Claim 11, Hubbell teaches wherein a plurality of baffles (11/13/15/17) are disposed within the shell (2/8/7) and cooperate with the shell (2/5/7) to define the chambers (19/21/23/25/27).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hubbell (3,512,607) in view of Franco (4,209,076).
	With respect to Claim 3, Hubbell is relied upon for the reasons and disclosures set forth above teaches.  Hubbell further teaches wherein the second outlet opening (69/71) opens from a main body of the internal communication pipe (61).  Hubbell fails to explicitly teach wherein the second outlet opening is formed in a neck that extends radially outward from a main body of the internal communication pipe.  Franco teaches a similar communication pipe (Figure 1, #6, when combined) in a muffler (device of Figure 1) having a similar second outlet opening (18) configuration, such that the second outlet opening (18) is formed in a neck (clearly seen) that extends radially outward from a main body of the internal communication pipe (#6, when combined).  Because the Hubbell and Franco teach similarly arranged openings on an muffler communication pipe, and further, that Franco teaches the diameter and length dimensions (which define openings #18 as a neck configured as claimed) function to tune the device so as to optimize acoustic performance.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus of Hubbell, with the apparatus of Franco so as to further tune the device so as to optimize acoustic performance. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hubbell (3,512,607) in view of Tauschek (8,292,026).
	With respect to Claim 9, Hubbell is relied upon for the reasons and disclosures set forth above teaches.  Hubbell further teaches a first outlet pipe (43/51) in fluid communication with the inlet pipe (29/33) and at least partially disposed within the shell (2/5/7), as defined above.  Hubbell fails to explicitly teach a second outlet pipe in fluid communication with the inlet pipe and at least partially disposed within the shell.  
Tauschek teaches a second outlet pipe (34) in fluid communication with the inlet pipe (#5, when combined) and at least partially disposed within the shell (2/3, when combined).  Because the additional outlet pipe #34 and resonance chamber #25 of Tauschek to accommodate larger flow rates in addition to lower flow rates (Tauschek, Col. 7, Lines 11-62), as the larger volumes for instances of larger flow rates provide additional attenuation; It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus of Hubbell, with the apparatus of Tauschek, so as to accommodate and attenuate larger exhaust flow rates.

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pertinent arts of record relating to acoustically tuned mufflers are disclosed in the PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY AUSTIN LUKS whose telephone number is (571)272-2707.  The examiner can normally be reached on Monday-Friday (8:00-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 571-272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEREMY A LUKS/Primary Examiner, Art Unit 2837